          Case 1:21-mc-00021-JL Document 3 Filed 04/21/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE




WILLIAM EMORY REFFETT

V.                                              Case no.1:21-mc-21-JL

RAPIDES PARISH SHERIFFS OFFICE ET AL



                                   O R D E R

        The Plaintiff in this matter, William Emory Reffett, attempted to

file what he characterizes as a “Registration of a Foreign Judgment.”

Attempts to register a foreign judgment are governed by 28 U.S.C. § 1963.

The documents filed by William Emory Reffett do not comply with the

requirements of 28 U.S.C. § 1963 and do not represent a valid judgment

issued by a state or federal court. Thus, the filings shall not be given

the legal force and effect of a properly filed foreign judgment pursuant

to 28 U.S.C. § 1963. As such, the clerk’s office shall issue no process

on this filing and William Emory Reffett shall not attempt to levy or

otherwise enforce this filing as a properly registered foreign judgment

in this district.



So ordered.



                                          /s/ Joseph N. Laplante
                                          ________________________
                                          Joseph N. Laplante
                                          United States District Judge


Date:    April 21, 2021
